DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-13 are rejected under 35 U.S.C. 112(b).
Claims 4-13 are rejected under 35 U.S.C. 101.
Claims 1-13 are objected to.
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
Each of Claims 5 and 10 has two “.”, please amend each of claims 5-10 to have only one “.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 13, they recite the claim limitation “hot-spot temperature”, the term “hot” is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how hot a temperature that a spot need to have to quantified as “hot-spot temperature”.
Regarding claims 2-3, they are also rejected because they depend all claim limitations of claim 1.
Regarding claims 5-13, they are also rejected because they depend all claim limitations of claim 4.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 4:
Step 1: 
It recites a method for measuring hot-spot temperature of transformer within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites “constructing a solution matrix of the hot-spot area based on a radial basis function to calculate the temperature distribution of the hot-spot area” wherein the radial basis function to calculate the temperature distribution is mathematical function and calculation, and mathematical function and calculation are abstract ideas.
Step 2a) Prong Two:
Although it recites a test platform and a signal drive and acquisition system, they perform pre-solution activities which is used to collect data for further processing by a processing system.
Although it recites a ultrasonic sensor to generate ultrasonic signals that is pre-solution activity which does not integrate such abstract ideas (the mathematical functions) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 5-7, they are pre-solution activities; therefore, they are analogously rejected as in in claim 4 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Regarding claims 8 and 13, they recites mathematical operations which are abstract ideas.
Regarding claims 9, Although it recites a processor and a memory. Using the processor to process the collected data stored in memory that does not integrate such abstract ideas (the mathematical functions) into a practical application.
Regarding claims 10-12, they are pre-solution activities; therefore, they are analogously rejected as in in claim 4 where they do not recite additional elements that integrate the claimed abstract ideas into a practical application.
Allowable Subject Matter
Claims 1-13 are objected to as being dependent upon a 35 U.S.C. 112(b) rejection, but would be allowable if the 35 U.S.C. 112(b) rejection of claims 1-13 is overcome without broadening the scopes of claims 1-13.
Claims 4-13 are objected to as being dependent upon a 35 U.S.C. 101 rejection, but would be allowable if the 35 U.S.C. 101 rejection of claims 4-13 is overcome without broadening the scopes of claims 4-13.
Regarding claim 1, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1; therefore, claim 1 contains allowable subjected matter, as are its dependent claims 2-3.
Regarding claim 4, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 4; therefore, claim 4 contains allowable subjected matter, as are its dependent claims 5-13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stenestam et al. (US 2004/0021449) teaches a power transformer provided with sensors (e.g. figures 2-3) and measuring temperature used in performing diagnosing actions (e.g. figure 6).
Ward (US 8,461,953) teaches a power transformer (e.g. figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858